DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 07/16/2021 has been entered.  Claims 1-10, 12-15 and 17-22 remain pending in the application.  


Allowable Subject Matter
Claims 1-10, 12-15 and 17-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Vesbit on 10/25/2021.
The application has been amended as follows:

In the Claims:

	In Claim 1, line 11, “an axial face that faces along the axis” has been deleted and --a back face-- substituted therefore. 
	In Claim 1, lines 11-12, “a radial face that faces radially away from the axis,” has been deleted and --a radial area,-- substituted therefore.
	Claim 1, line 13, “substantially sealing a boundary” has been deleted and --sealing-- substituted therefore.
	In Claim 1, line 14, “an axial inner surface of the chamber and the axial face” has been deleted and --the radial area and the back face-- substituted therefore.
	
	In Claim 10, lines 4-5, “along the radial face and the axial face” has been deleted.

In Claim 15, lines 15-16, “an axial face that faces along the axis and a radial face that faces radially away from the axis,” has been deleted and --a back face and a radial area,-- substituted therefore.
In Claim 15, lines 18-19, “substantially sealing a boundary between an axial inner surface of the chamber and the axial face” has been deleted and --sealing between the radial area and the back face-- substituted therefore. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record, does not disclose or make obvious a compressor device comprising a thrust suppression section with a thrust balance body disposed in a chamber, and a sealing member, but more specifically
the thrust balance body having a back face and a radial area, the sealing member sealing between the radial area and the back face.
	With respect to Claims 2-10, 12-14 and 22, their pendency on Claim 1 make them allowable.
 	With respect to Claim 15, this claim contains all the allowable subject matter of Claim 1.
With respect to Claims 17-20, their pendency on Claim 15 make them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, Page 7, lines 14-23, filed 07/16/2021, with respect to Agrawal have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Timothy P. Solak
/tps/
Art Unit 3746
10/26/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746